PER CURIAM.
Pursuant to stipulation of counsel for respective parties for dismissal of petition to review and petition to enforce, and good cause therefor appearing, it is ordered, adjudged and decreed by this Court that the petition of W. E. Horne, doing business as W. E. Horne Engineering Company, to review, and the petition of the National Labor Relations Board to enforce its said order, be and each of them hereby is dismissed, without prejudice to the rights of either party to reinstate such proceedings in the event that the circumstances set forth in said stipulation should change.